DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-7 and 12, in the reply filed on 6/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/2022.


Claim Rejections - 35 USC § 102
Claims 1, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (US 2011/0059296).
With regard to claims 1, 7 and 12, Wada et al. teach a glass ribbon having a curved side surfaces that are fire-polished and free from cracks [0045]-[0046].  The thickness of the glass ribbon can be from 5 to 100 microns, which reads on the thickness at the center of the glass ribbon [0041].  Figure 1a and [0049] teach that the curved portions connect smoothly to the flat surface portions.  This means the  thickness at the edge of the glass ribbon is the same as or less than the overall thickness of the glass ribbon, which means the edges of the glass ribbon of Wada et al. will inherently satisfy the maximum thickness inequality of claim 1.  


Claim Rejections - 35 USC § 103
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 2011/0059296) in view of any one of Lestrigant et al. (WO 2014/044985) of which US 2015/0251947 is the US national stage equivalent and will be used as a translation, Yanagisawa et al. (5,631,195), Maeda et al. (6,268,304), Wang et al. (WO 2011/069338) of which US 2013/0202715 is the US national stage and will be used as a translation, and Peuchert et al. (6,329,310).
Wada et al. teach all of the limitations of claim 1 above.  They also teach that the glass composition can be used for flat panel displays and can be a soda glass, borosilicate glass, aluminum silicate glass or a silica glass [0001] and [0039]; however, they do not specifically teach the glass compositions being claimed.
Lestrigant et al, Yanagisawa et al., Maeda et al., Wang et al., and Peuchert et al. each teach a glass composition that overlaps with the glass compositions of claims 2-6, respectively.  Please see [0018] and [0029] of Lestrigant et al., col. 1, lines 59-67 of Yanagisawa et al., [0013] of Yamamoto et al., wherein the mol% also overlaps with the weight percentage claimed when converted, [0034] of Wang et al., and col. 4, lines 23-29 of Peuchert et al. 
Since each of Lestrigant et al, Yanagisawa et al., Maeda et al., Wang et al., and Peuchert et al. are all drawn to glass for display devices, it would have been obvious to one having ordinary skill in the art to have made the glass in Wada et al. be one of the glass compositions of any of Lestrigant et al, Yanagisawa et al., Maeda et al., Wang et al., and Peuchert et al.  These are all known materials for the use of glasses in display devices and one of ordinary skill in the art would have reasonable expectation of success in using these glasses to form a display device.
Additionally, with regard to the compositions of the glasses, each of the glasses of the prior art overlap with the compositions of the respective claims.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  A prima facie case of obviousness exists for all of the compositions claimed based upon the overlapping ranges of the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759